Case: 16-16768   Date Filed: 06/20/2017    Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16768
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:15-cv-00219-RH-CAS



CHARLIE J. WILLIAMS,

                                               Plaintiff - Appellant,

versus

MORRIS A. YOUNG,
MIKE WOOD,
CORIZON HEALTH INC.,

                                               Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (June 20, 2017)



Before JULIE CARNES, JILL PRYOR, and EDMONDSON, Circuit Judges.
                Case: 16-16768       Date Filed: 06/20/2017       Page: 2 of 8


PER CURIAM:



       Charlie Williams appeals the district court’s grant of summary judgment in

favor of Defendants Corizon Health, Inc. (“Corizon”) and the Sheriff of Leon

County, Florida (“Sheriff”) in Williams’s civil action, filed pursuant to 42 U.S.C.

§ 1983 and Florida law. 1 Briefly stated, Williams contends that -- while he was a

pre-trial detainee at Leon County Jail -- he received inadequate medical care for his

inguinal hernia. No reversible error has been shown; we affirm.

       At all times pertinent to this appeal, Corizon was under contract with the

Sheriff to provide medical care to inmates of the Leon County Jail. The doctors

and nurses that treated Williams at the jail were employees of Corizon.

       Williams arrived at Leon County Jail on 22 June 2011, after having been

earlier diagnosed with an inguinal hernia. The next day, Williams complained

about his hernia-related pain and was examined by a nurse. Then, Williams was

referred to the jail’s doctor for further evaluation. On 27 June, the jail’s then-

doctor -- Dr. Flodin -- examined Williams and determined that Williams likely

needed to have his hernia surgically repaired. Dr. Flodin then authorized a consult

with a general surgeon at the local hospital. Dr. Flodin also prescribed pain

medication for Williams. The record demonstrates that Williams’s hernia was

1
 Williams abandoned his claim against the Sheriff of Gadsden County in the district court; the
Gadsden County Sheriff is no party to this appeal.
                                               2
              Case: 16-16768     Date Filed: 06/20/2017    Page: 3 of 8


examined at least every few days by a jail nurse and that Williams continued to

receive pain medication.

      On 19 July, Williams was evaluated by Dr. Neal, a general surgeon. Dr.

Neal concluded that Williams required surgery but that the need for surgery was

not urgent. Instead, Williams’s surgery was considered elective and could be

performed on an outpatient basis.

      Soon thereafter, Williams was released on house arrest for two weeks --

from 25 July to 8 August -- so that he could undergo his hernia surgery. Williams

reported to the hospital during this time, but the surgery was not performed. Some

discrepancy exists in the record about the reason for postponing the surgery, but

nothing evidences that Defendants were responsible for the delay.

      Williams returned to the Leon County Jail on 8 August. He was evaluated

by a jail nurse every few days and continued to receive pain medication. Williams

was also issued a hernia belt to help alleviate his discomfort.

      On 24 August, Williams was examined by the jail’s new doctor, Dr. Garcia.

Dr. Garcia admitted Williams to the jail’s infirmary so that the hernia could be

closely monitored. While Williams was in the infirmary, Dr. Garcia examined

Williams’s hernia daily. On 26 August, Dr. Garcia changed Williams’s status from

“infirmary” to “chronic patient,” after determining that Williams was in chronic

pain but was not acutely ill. In response to Williams’s complaints, Dr. Garcia


                                          3
              Case: 16-16768     Date Filed: 06/20/2017    Page: 4 of 8


prescribed stronger pain medication on 29 August. Dr. Garcia examined

Williams’s hernia five more times between 31 August and 15 September. The

doctor ordered another surgical consult.

      On 16 September, Williams complained of pain and began “moaning loudly

and writhing around in his bed.” A nurse examined Williams’s hernia. A decision

was made to have Williams transported to the local hospital. The next day -- 17

September -- Williams’s hernia was surgically repaired.

      Williams filed this civil action against the Leon County Sheriff, in his

official capacity, and against Corizon. Williams asserted against both Defendants

claims for deliberate indifference -- pursuant to section 1983 -- and for negligence

under Florida law. Williams claimed that Defendants delayed in performing

necessary surgery on the hernia and that this delay caused him greater-than-

necessary pain.

      The district court granted Defendants’ motion for summary judgment. The

district court first determined that Williams presented only “a classic case of a

disagreement about appropriate treatment” that cannot constitute deliberate

indifference. The district court also determined that Defendants were entitled to

summary judgment on Williams’s negligence claim.

      We review a district court’s grant of summary judgment de novo. We view

the evidence and all reasonable factual inferences in the light most favorable to the


                                           4
                 Case: 16-16768    Date Filed: 06/20/2017      Page: 5 of 8


nonmoving party. Maniccia v. Brown, 171 F.3d 1364, 1367 (11th Cir. 1999).

Summary judgment is appropriate when there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).



                                             I.



       On appeal, Williams first challenges the district court’s grant of summary

judgment in favor of Defendants on the claim for deliberate indifference.2

Williams contends that his hernia should have been corrected surgically earlier

than it was. Williams also asserts that Defendants should have prescribed him

stronger pain medication.

       For medical treatment to rise to the level of a constitutional violation, the

care must be “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” Harris v. Thigpen, 941
F.2d 1495, 1505 (11th Cir. 1991). “Mere incidents of negligence or malpractice do

not rise to the level of constitutional violations.” Id. “Nor does a simple difference


2
 As a pre-trial detainee, Williams’s claim of deliberate indifference is governed by the
Fourteenth Amendment’s Due Process Clause instead of the Eighth Amendment’s Cruel and
Unusual Punishment Clause. See Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306 (11th Cir.
2009). Nevertheless, Williams’s claim is evaluated under the same standard as a claim for
inadequate care under the Eighth Amendment. See Goebert v. Lee Cty., 510 F.3d 1312, 1326
(11th Cir. 2007).
                                             5
              Case: 16-16768     Date Filed: 06/20/2017    Page: 6 of 8


in medical opinion between the prison’s medical staff and the inmate as to the

latter’s diagnosis or course of treatment support a claim of cruel and unusual

punishment.” Id. To show deliberate indifference to a serious medical need,

therefore, a plaintiff must demonstrate that defendants’ response to a serious

medical need “was poor enough to constitute an unnecessary and wanton infliction

of pain, and not merely accidental inadequacy, negligence in diagnosis or

treatment, or even medical malpractice actionable under state law.” Taylor v.

Adams, 221 F.3d 1254, 1258 (11th Cir. 2000) (quotations omitted).

      The district court was right in concluding that Defendants’ conduct

constituted no deliberate indifference. Upon Williams’s arrival at the jail, jail

medical staff identified Williams as having a hernia and as needing additional

medical attention. The jail doctor took affirmative steps to have Williams

evaluated by a general surgeon. Defendants also facilitated Williams’s surgery by

arranging for him to be released on house arrest. Nothing evidences -- and

Williams does not allege -- that Defendants were responsible for any delay in being

evaluated by the general surgeon or for the circumstances that led to Williams’s

then scheduled surgery being postponed.

      Williams’s condition was evaluated regularly by jail doctors and nurses.

Each time Williams’s hernia was examined, jail medical staff determined that the

hernia posed no immediate risk. This conclusion was consistent with Dr. Neal’s


                                          6
               Case: 16-16768     Date Filed: 06/20/2017   Page: 7 of 8


assessment that Williams’s surgery could be performed on an elective (that is, non-

emergency) basis. Jail medical staff also treated Williams’s hernia symptoms,

including providing pain medication and a hernia belt.

      On this record, the care Williams received was adequate and certainly not

“so grossly incompetent, inadequate, or excessive as to shock the conscience or to

be intolerable to fundamental fairness.” See Harris, 941 F.2d at 1505. Any delay

in receiving surgery was mainly because -- based on the medical opinion of three

separate doctors -- Williams’s hernia remained treatable without immediate

surgery. That Williams believed he should have had surgery earlier than he did --

or that he should have received stronger pain medication -- is insufficient to

support a deliberate indifference claim. See Adams v. Poag, 61 F.3d 1537, 1545

(11th Cir. 1995) (whether defendants “should have employed additional diagnostic

techniques or forms of treatment ‘is a class example of a matter for medical

judgment’ and therefore not an appropriate basis for grounding” constitutional

liability); Harris, 941 F.2d at 1505.

      Construing the facts in the light most favorable to Williams, the record does

not demonstrate that Defendants’ conduct rose to a constitutional violation.

Because Williams has failed to demonstrate a constitutional deprivation, we need

not inquire into the Sheriff’s policies and customs on the provision of medical care

to inmates or to the handling of medical grievances. See Rooney v. Watson, 101


                                          7
                Case: 16-16768       Date Filed: 06/20/2017      Page: 8 of 8
F.3d 1378 (11th Cir. 1996) (“an inquiry into a governmental entity’s custom or

policy is relevant only when a constitutional deprivation has occurred.”).



                                              II.



       Williams also appeals the district court’s grant of summary judgment on his

state-law negligence claim against the Sheriff.3 To the extent that Williams’s

negligence claim is premised on the jail staff having redirected Williams’s medical

grievances to Corizon, we agree with the district court’s determination that

Williams has identified no negligent conduct. To the extent that Williams’s

negligence claim is based on the jail staff’s failure to provide or to ensure that

Williams received adequate medical care, that claim constitutes a claim for

medical negligence under Florida law. That Williams failed to comply with the

pre-suit requirements for bringing a claim for medical negligence -- as required by

Fla. Stat. § 766.106 -- is undisputed. The district court, thus, committed no error in

granting summary judgment on Williams’s state-law negligence claim.

       AFFIRMED.




3
  Williams presents no challenge to the district court’s grant of summary judgment on his
negligence claim against Corizon; that claim is abandoned. See Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
                                               8